Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see page 5, line 13 through page 6, line 26, filed 17 November 2020, with respect to the rejection of claims 1-4 under 102 have been fully considered and are persuasive.  Therefore, the rejection of claims 1-4 under 35 U.S.C. 102(a)(1) as being anticipated by Shizuka et al. (US 8,354,191) has been withdrawn. 
However, upon further consideration, a new ground(s) of rejection is made in view of a newly found prior art reference.

(New) DETAILED ACTION
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shizuka et al. (US 8,354,191) in view of Tanaka et al. (US 2011/026988).
Claim 1:	Shizuka et al. disclose an energy storage device (lithium secondary battery)(col. 2: 41-51) comprising a positive electrode and a negative electrode, wherein:
 the positive electrode has a positive active material layer containing a positive active material (col. 14: 35-col. 16: 37);
 the negative electrode has a negative active material layer containing a negative active material (col. 16: 30-col. 18: 20); 
the positive active material contains secondary particles that are aggregates of primary particles (abstract, lines 7-10); 

0.070 ≤ FP/DN ≤0.875 (e.g. 0.1 to 3)/8 = 0.01 to 0.37); 
when an average particle size D50 of the positive active material is defined as DP (µm), DP and DN satisfy a requirement represented by relational formula (2): 
0.7 ≤ DP/DN 5.0 (e.g. (9 to 20)/8 = 0.4 to 2.5. See also entire document.
In particular, Shizuka et al. disclose 
FP (µm) = 0.1 to 3 µm (col. 8: 48-64);
DP (µm) = 3 to 20 µm (col. 8: 48-64); 
DN (µm) = 1-30 µm (col. 17: 46-52) and col. 25: 27-28);
Shizuka et al. do not disclose that when a thickness of the positive active material layer is defined as TP (µm) and a thickness of the negative active material layer is defined as TN (µm), TP and TN satisfy a requirement represented by relational formula (3): 
0.7 ≤ TP/TN ≤ 1.05 (10 to 2=200/20 = 0.5 to 10.
Tanaka et al. disclose that when a thickness of the positive active material layer is defined as TP (µm) and a thickness of the negative active material layer is defined as TN (µm), TP and TN satisfy a requirement represented by relational formula (3): 

For Example, Tanaka et al. in paragraph [0012] disclose the thickness of the positive active material layer (A) is 60 - 80 µm, and the thickness of the negative active material layer (C) is 40 -75 µm. Thus, choosing a thickness of the positive electrode active material as 60 µm, TP (A)/TN(C) = 60/40 – 60/75 = 1.5 – 0.80.
Table 1, Example 1 discloses a TP (A)/TN(C) = 1. Table 2, Example 14 discloses a TP (A)/TN(C) – 70/75 = 0.93. See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of Shizuka et al. by incorporating the thicknesses of Tanaka et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a lithium ion battery that would have exhibited excellence in properties at large current and be applied to applications requiring high output even when the mixture layers are made thick (paragraph [0010]). 
Claim 2:	The rejection of claim 2 is as set forth above in claim 1 wherein Shizuka et al. further disclose that DN is 1.0 to 5.9 µm inclusive (col. 17: 46-52).
Claim 3:	 The rejection of claim 3 is as set forth above in claim 1 wherein Shizuka et al. further disclose that the negative active material is amorphous carbon (col. 17: 1-29, which discloses carbon materials obtained by partly graphitizing carbonization products). 
Claim 4:	The rejection of claim 4 is as set forth above in claim 1 wherein Shizuka et al. further disclose that the positive active material is a lithium metal composite oxide represented by a compositional formula: LixCoyNizMn(1-y-z)O2 (provided that 0.95 ≤ x ≤ 1.2, 0.1 ≤ y ≤ 0.34, 0 < z and 1-y-z > 0) (see e.g. abstract, col. 2: 55-col. 3: 16, Table 1).
Claim 5:	The rejection of claim 5 is as set forth above in claim 1 wherein given that the composition of the positive electrode and the negative electrode of the Shizuka et al. combination is similar to that instantly claimed, the Shizuka et al. combination renders obvious that the positive active material layer includes a portion which is overlaid with the negative active material layer as observed in a thickness direction of the positive active material layer, and
a 1CA current density, which is a value determined by dividing a rated capacity of the energy storage device by an area of the portion in the positive active material layer, is 0.8 mA/cm2 or more.
Claim 7:	The rejection of claim 7 is as set forth above in claim 1 wherein Tanaka et al. further disclose a positive active material layer having a density ranging from 0.5 g/cm3 to 5.0 g/cm3, inclusive, and 
a negative active material layer having a density ranging from 0.5 g/cm3 to 5.0 g/cm3, inclusive,
For Example, Tanaka et al. in Table 1, Example 1 disclose that A (thickness of positive electrode active material, µm) X B (density of the positive electrode active 3) = 192 µm · g/cm3. Thus, density (B) = 192 µm · g/cm3/A = 192 µm · g/cm3/60 = 3.2 g/cm3.
For the negative active material layer, as similar analysis applies for Table 1, Example 1 which discloses C (thickness of negative electrode active material, µm) X D (density of the negative electrode active material, g/cm3) = 90 µm · g/cm3. Thus, density (B) = 90 µm · g/cm3/A = 90 µm · g/cm3/60 = 1.5 g/cm3.

6.	Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shizuka et al. (US 8,354,191) in view of Tanaka et al. (US 2011/0206988) as applied to claim 1 above, and further in view of  Iwase (US 9,478,784).
	Shizuka et al. and Tanaka et al. are as applied, argued, and disclosed above, and incorporated herein.
Claim 6:	The Shizuka et al. combination does not disclose a positive active material layer having an areal weight ranging from 1 mg/cm2 to 100 mg/cm2, inclusive, and a negative active material layer having an areal weight ranging from 1 mg/cm2 to 100 mg/cm2, inclusive.
Iwase disclose a positive active material layer having an areal weight ranging from 1 mg/cm2 to 100 mg/cm2, inclusive (col. 6: 43 – col. 7: 8), and 
a negative active material layer having an areal weight ranging from 1 mg/cm2 to 100 mg/cm2, inclusive (col. 8: 8-39).

One having ordinary skill in the art would have been motivated to make the modification to provide a positive electrode active material layer that would have suppressed low the resistance while maintaining a desired capacity, therefore, the output characteristics and the energy density of the nonaqueous electrolyte secondary battery would be combined at a high level, and to provide a negative electrode active material layer that would have properly maintained an interface with a non-aqueous electrolyte, the combining the endurance (cycle characteristics) and output characteristics at a high level. 
Claim 8:	The Shizuka et al. combination discloses that the carbon material (e.g. graphites) for the negative active material is not particularly limited in kind, but does not disclose that the negative active material is hardly graphizable carbon.
Iwase et al. disclose a hardly graphizable carbon (col. 7: 41-51).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbon material of the Shizuka et al. combination by incorporating the hardly graphizable carbon of Iwase.
One having ordinary skill in the art would have been motivated to make the modification to provide a negative electrode active material layer that would have 

Examiner Correspondence
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/Thomas H. Parsons/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729                                                                                                                                                                                                        
.